                            Case 2:19-cv-00200-JES-MRM Document 1-1 Filed 03/29/19 Page 1 of 2 PageID 10
                                                        Exhibit A to the Complaint
Location: Fort Myers, FL                                                                              IP Address: 73.23.196.255
Total Works Infringed: 26                                                                             ISP: Comcast Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           BAE3C3E4B63214B758527E673A732FC2983C66E8    Tushy               01/03/2019   12/27/2018        01/22/2019       PA0002147899
                                                                             20:19:31
 2           01E2D63737795C42DECBE70A01357A537DE58F3F    Blacked Raw         11/07/2018   11/03/2018        12/10/2018       PA0002145823
                                                                             03:31:38
 3           0B0A1D1F0BE390E4F1E6C030C8BAF8A892BBED98    Blacked Raw         07/17/2018   07/16/2018        09/01/2018       PA0002119681
                                                                             02:05:19
 4           16555D0B42BC0D3EC0E225C35FE3B0B4BF58F4BE    Blacked             06/13/2018   04/10/2018        05/23/2018       PA0002101304
                                                                             18:52:19
 5           17A039967BC1290AD019CD7A5A0586394301A47C    Blacked             08/25/2018   08/23/2018        11/01/2018       PA0002143434
                                                                             14:31:07
 6           2A5DD23DAB388B1F6BCEC9890840B719A3A7959B    Tushy               09/01/2018   08/29/2018        10/16/2018       PA0002127775
                                                                             01:34:08
 7           2B4BBFA07BAFE8F50C4D8D94343FFA603A2A0631    Blacked Raw         08/30/2018   08/30/2018        10/16/2018       PA0002127777
                                                                             23:57:21
 8           2F5E158A57A0B5570FC654BB1B7E78D22478AA30    Vixen               06/19/2018   06/18/2018        07/14/2018       PA0002128072
                                                                             00:47:40
 9           37C71CA96A9A5DDC57C05C6C84B27B7CA7CC8C97 Blacked                08/23/2018   05/10/2018        05/24/2018       PA0002101376
                                                                             11:52:37
 10          411399E12D72B77BF41A222B127412F63BE35AB8    Blacked             06/25/2018   06/24/2018        07/26/2018       PA0002112154
                                                                             01:24:19
 11          455E85AE02C6CE801980B5DA38F8FD404B008BEE    Vixen               03/24/2018   03/20/2018        04/12/2018       PA0002091523
                                                                             16:15:10
 12          95660919DA043BF36F6392C09C80D94D2F1CB43D    Blacked Raw         10/21/2018   10/19/2018        11/25/2018       PA0002136715
                                                                             02:06:52
 13          9DAD376DBC4A7D3F191165C957EE98D96C20C32A    Tushy               10/19/2018   10/18/2018        11/25/2018       PA0002136724
                                                                             20:53:21
 14          A9DAC0038960EADE95843F02B56036175A03CC79    Blacked             10/18/2018   10/17/2018        10/28/2018       PA0002130456
                                                                             02:51:47
 15          AB7EC0EE2BEE6E488F3A57CE9D584BE538B6A942    Vixen               10/17/2018   10/16/2018        10/28/2018       PA0002130458
                                                                             23:34:53
 16          B3B6F1AD1664BE7B7FBD518F9C2B4B87FD251A1B    Tushy               10/04/2018   10/03/2018        11/01/2018       PA0002143432
                                                                             00:54:10
                  Case 2:19-cv-00200-JES-MRM Document 1-1 Filed 03/29/19 Page 2 of 2 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     BCD30484FD6B2F7566F2FC681676CFDC44F5DC0B   Blacked       03/29/2018   03/26/2018   04/12/2018      PA0002091525
                                                                05:09:28
18     C0D1F674E24C21DE90893C4FA000A01A0082788B   Blacked Raw   01/09/2019   01/07/2019   02/02/2019      PA0002155390
                                                                02:09:25
19     C36F481B941E052290338B3451E38BE11009F5A6   Tushy         11/20/2018   11/17/2018   12/10/2018      PA0002145827
                                                                10:36:13
20     C6C4E4D5F87DFB2FDE6CFE2A87519B8E7A79A9A5   Blacked       05/05/2018   05/05/2018   05/24/2018      PA0002101366
                                                                19:03:18
21     D089BB27F113F62989CF44E391964D843D0EF73B   Tushy         10/19/2018   10/13/2018   11/01/2018      PA0002143435
                                                                07:56:50
22     D63FB06AF6B302DA4424F4FE9C18954ADA910F75   Tushy         06/20/2018   06/20/2018   08/07/2018      PA0002132405
                                                                18:32:35
23     D9E51CBADB018443501D1837F04D54706B6427B6   Blacked Raw   10/30/2018   10/29/2018   12/10/2018      PA0002145837
                                                                19:06:27
24     E662A3EC9B34FBC1E0521E1B32C802F3DC118363   Vixen         11/07/2018   11/05/2018   11/25/2018      PA0002136632
                                                                11:31:44
25     F46E8CA2C702733D8D93EF78D85C86E8F0658B49   Vixen         08/29/2018   08/27/2018   10/16/2018      PA0002127789
                                                                01:09:04
26     F59F7535F511821621BBCFE5B0AD94FD3F8B80A6   Vixen         11/28/2018   11/25/2018   01/22/2019      PA0002149840
                                                                14:14:15
